DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2020/0057708) in view of Giraldo et al. (WO 2007/042973), hereinafter Giraldo.
	In reference to claim 1, Hwang discloses in Fig. 3 a display device, comprising:
	a light emitting element (OLED);
	a first transistor (T1) controlling a driving current flowing to the light emitting element (OLED) depending on a voltage applied to a gate electrode (G1) of the first transistor (D1);
	a second transistor (T3) electrically connected between the gate electrode (G1) of the first transistor (T1) and a first electrode of the first transistor;
	Hwang does not disclose a diode, wherein a first electrode of the diode is electronically connected to a first electrode of the second transistor, and a second electrode of the diode is connected to the gate of the first transistor.
	In the same field of endeavor, Giraldo discloses a display device in Fig. 7, 
comprising a diode, wherein a first electrode of the diode is electrically connected to a first electrode of the second transistor (70), and wherein a second electrode of the diode is connected to the gate electrode of the first transistor (Ts).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang in view of the teaching of Giraldo so that the control of the drive transistor is therefore simplified, and the additional light-dependent control is for the additional switching transistor in series with the drive transistor (see abstract of Giraldo).
	In reference to claim 4, Hwang discloses an active layer of the first transistor (T1), and an active layer of the second transistor (T3) includes polycrystalline silicon (see Fig. 1 and ¶  [35]).
	In reference to claim 9, Hwang discloses in Fig. 1, a fourth transistor (T2) electrically connected to a second electrode of the first transistor  (T1) and receiving a data voltage (Dm); and
	a scan line (151) electrically connected through no intervening transistor to both a gate electrode of the second transistor (T3) and a gate electrode of the fourth transistor (T2).
	 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Giraldo in view  Ding et al. (CN 106326855), hereinafter Ding.
	In reference to claim 2, Hwang as modified does not disclose the first electrode of the diode includes a metal, and wherein the second electrode of the diode includes an oxide semiconductor.
	In the same field of endeavor, Ding discloses in Fig. 1-5 an organic light emitting diode B comprising first electrode (cathode) of the diode includes a metal, and wherein the second electrode of the diode includes an oxide semiconductor (anode): see ¶ [75].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang and Giraldo in view of the teaching of Ding so that when the voltage difference between the semiconductor anode layer and the metal cathode layer is greater than the preset voltage difference, the light-emitting layer can emit white light (¶ [29]). 
	In reference to claim 3, Giraldo discloses in the diode, a current flows from the first electrode of the diode to the second electrode of the diode (page 11, lines 4-9).
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang,  Giraldo in view of Jin (US 20150318337).
	In reference to claim 5, Hwang disclose a third transistor (T4) electrically connected to the gate electrode (G1) of the first transistor (T1) and receiving an initialization voltage (Vint), 
	Hwang as modified by Giraldo does not disclose an active layer of the third transistor includes an oxide semiconductor.
	in the same field of endeavor, Jin discloses a third transistor (T4) Figs. 1 and 5 connected to the gate electrode (G1) of the first transistor (T1) and received an initialization voltage (Vint), an active layer of the third transistor (T4) in Fig 5 includes an oxide semiconductor (131); see ¶ [54].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang and Giraldo in view of the teaching of Jin so that it is possible to increase the resolution of the organic light emitting diode display and improve display quality (¶ [15]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Giraldo, Jin in view of Kang et al. (US 2019/0088209), hereinafter Kang
	In reference to claim 6, Hwang as modified does not disclose the first transistor and the second transistor are PMOS transistors and the third transistor is NMOS transistor.
 	In the same field of endeavor, Kang discloses in Fig. 2 a first transistor (T1) and a second transistor (T3) are PMOS transistors (T1-T7 may be PMOS) and the third transistor (T4) is a NMOS transistor (T4 may be NMOS transistor)  (see ¶ [68]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hwang in view of the teaching of Kang so that a leakage of a driving current Id may be reduced in a light emission period of the OLED (¶ [68]).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2014/0118409) in view of Cho et al. (US 2018/0286314), hereinafter Cho.
	In reference to claim 10, Jun discloses in Fig. 5 a display device, comprising:
	a light emitting element (OLED);
	a first transistor (M1) controlling a driving current flowing to the light emitting element depending on a voltage applied to a gate electrode of the first transistor;
	a second transistor (M3) electrically connected between the gate electrode of the first transistor (M1) and a first electrode of the first transistor (M2); and 
	a third transistor (M4) electrically connected 3through no intervening transistor to the gate electrode of the first transistor (M1) and receiving an initialization voltage (BVint).
	Jun does not disclose wherein each of an active layer of the first transistor and an active layer of the second transistor includes polycrystalline silicon, and wherein an active layer of the third transistor includes an oxide semiconductor.
	In the same field of endeavor, Cho discloses in Fig. 1 a first transistor T1 and a second transistor T3; and active layer (130) of the first transistor T1 (¶ [50]) and an active layer (130) of second transistor T3 includes polycrystalline semiconductor (such as polysilicon 130 may include poly crystalline ¶ [72]); and an active layer (130) of the third transistor T4 includes and oxide semiconductor (Figs. 3-4, when 130 is made of an oxide semiconductor ¶ [72]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the active layer of the first transistor, second transistor and third transistor in Jun in view of the teaching of Cho to provide an organic light emitting diode display capable of supplying a high current for the high luminance to the organic light emitting diode while preventing occurrence of a stain defect (¶ [27]).
	In reference to claim 15, Jun a fourth transistor (M2) electrically connected to a second electrode of the first transistor  (M1) and receiving a data voltage (Dm); and
	a scan line (Sn) electrically connected through no intervening transistor to both a gate electrode of the second transistor (M3) and a gate electrode of the fourth transistor (M2).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun and Cho in view of Giraldo.
	In reference to claim 11, Jun as modified does not disclose a diode, wherein a first electrode of the diode is electronically connected to a first electrode of the second transistor, and a second electrode of the diode is connected to the gate of the first transistor.
	In the same field of endeavor, Giraldo discloses a display device in Fig. 7, 
comprising a diode, wherein a first electrode of the diode is electrically connected to a first electrode of the second transistor (70), and wherein a second electrode of the diode is connected to the gate electrode of the first transistor (Ts).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jun and Cho in view of the teaching of Giraldo so that the control of the drive transistor is therefore simplified, and the additional light-dependent control is for the additional switching transistor in series with the drive transistor (see abstract of Giraldo).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun and Cho in view of Giraldo and further in view of Ding.
	In reference to claim 12, Jun as modified does not disclose the first electrode of the diode includes a metal, and wherein the second electrode of the diode includes an oxide semiconductor.
	In the same field of endeavor, Ding discloses in Fig. 1-5 an organic light emitting diode B comprising first electrode (cathode) of the diode includes a metal, and wherein the second electrode of the diode includes an oxide semiconductor (anode): see ¶ [75].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jun, Cho and Giraldo in view of the teaching of Ding so that when the voltage difference between the semiconductor anode layer and the metal cathode layer is greater than the preset voltage difference, the light-emitting layer can emit white light (¶ [29]). 

	Allowable Subject Matter
Claims 16-21 are allowed, and Claims 7, 8, 13 and 14 are objected.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited art teaches or suggests:
With respect to claim 16, 
a first gate insulating layer disposed between a gate electrode of the first transistor and an active layer of the first transistor, wherein the active layer of the first transistor is disposed between the gate electrode of the first transistor and the substrate;
a diode;
a second gate insulating layer disposed between a first electrode of the diode and the substrate, wherein the gate electrode of the first transistor is disposed between the second gate insulating layer and the substrate;
a first interlayer insulating layer disposed between a second electrode of the diode and the substrate, wherein the first electrode of the diode is disposed between the first interlayer insulating layer and the substrate;
a second transistor, wherein the first interlayer insulating layer is disposed between an active layer of a second transistor and the substrate;
a second interlayer insulating layer disposed between a first electrode of the first transistor and the substrate and disposed between a second electrode of the first transistor and the substrate, wherein each of the second electrode of the diode and the active layer of the second transistor is disposed between the second interlayer insulating layer and the substrate,
	wherein the active layer of the first transistor includes polycrystalline silicon, and wherein each of the active layer of the second transistor and the second electrode of the diode includes an oxide semiconductor.
With respect to claim 7, the display device of claim 5, wherein a material of the second electrode is identical to a material of the active layer of the third transistor.
With respect to claim 13, the display device of claim 12, wherein a material of the second electrode is identical to a material of the active layer of the third transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ko et al. (US 2020/0175911) discloses a pixel circuit for an display device in Fig. 2 comprising: a light emitting element EL; a first transistor DT controlling a driving current flowing to the light emitting element depending on a voltage applied to a gate electrode of the first transistor; a second transistor (T3) electrically connected between the gate electrode of the first transistor and a first electrode of the first transistor; a third transistor T4 connected to the gate electrode of the first transistor and received an initialize voltage Vini.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692